If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



In re KB.


HEATHER HODGES,                                                      UNPUBLISHED
                                                                     July 1, 2021
               Petitioner-Appellee,

v                                                                    No. 355651
                                                                     Mecosta Probate Court
KB,                                                                  LC No. 20-002023-MI

               Respondent-Appellant.


Before: STEPHENS, P.J., and BECKERING and O’BRIEN, JJ.

PER CURIAM.

       Respondent1 appeals as of right the probate court’s order for involuntary mental health
treatment. We affirm.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        Respondent was diagnosed with schizoaffective disorder bipolar type. Respondent had a
long history of paranoia and was discharged from her adult foster care home after multiple
altercations stemming from her noncompliance with her medications and paranoia toward staff
and residents. Respondent briefly lived with her ex-boyfriend, but became paranoid toward him,
so she moved to a homeless shelter. Respondent was hospitalized multiple times and in November
2020, presented in an emergency room, where she stated that she wanted to die, asked the admitting
therapist to kill her, destroyed hospital property, and struck hospital staff. On November 12, 2020,
a social worker filed a petition for involuntary mental health treatment, stating that respondent
posed a danger to herself and did not understand her need for treatment.



1
  In light of the sensitive nature of the discussion of respondent’s health information, we do not
identify her by name.


                                                -1-
         The probate court held a hearing regarding the petition, and respondent’s psychiatrist
testified that she had been showing a little improvement in the structured setting of the hospital,
but he doubted that she would be able to function well outside of that setting. He stated that she
had accepted her medications, but she did not understand her need for mental health treatment
because she did not believe that she was mentally ill. Respondent believed that everyone was lying
to her and that her counselors had fabricated her hospital records. Respondent testified at the
hearing and interrupted the court multiple times. She testified that she understood that her
diagnosis was bipolar one and stated that she “could” have schizoaffective disorder, but attempted
to rationalize her paranoia by blaming her ex-boyfriend’s criminal history and drug use.
Respondent agreed that she was willing to take her medications, but denied having any altercations
with anyone in the hospital. She complained that her psychiatrists and case managers did not
spend enough time with her and were trying “to play God” with her case.

       At the conclusion of the hearing, the probate court found that clear and convincing evidence
demonstrated that respondent had a mental illness of schizoaffective disorder bipolar type that
required treatment. The court also found that respondent posed a significant risk of harm to herself
and others, as evidenced by her actions, and determined that her judgment was so impaired by her
mental illness and lack of understanding of her need for treatment that she demonstrated an
unwillingness to voluntarily participate in or adhere to treatment programs. The court ordered
respondent to undergo up to 180 days of combined hospitalization and outpatient treatment,
including no more than 60 days’ hospitalization.

                                         II. ANALYSIS

       Respondent argues that the probate court abused its discretion by finding that she was a
person with a mental illness who required treatment pursuant to MCL 330.1401(1)(b) and (c). We
disagree.

        We review for an abuse of discretion a probate court’s dispositional rulings and review for
clear error the factual findings underlying a probate court’s decision. In re Portus, 325 Mich App
374, 381; 926 NW2d 33 (2018). “An abuse of discretion occurs when the probate court chooses
an outcome outside the range of reasonable and principled outcomes.” Id. (quotation marks and
citation omitted). “A probate court’s finding is clearly erroneous when a reviewing court is left
with a definite and firm conviction that a mistake has been made, even if there is evidence to
support the finding.” Id. (quotation marks and citation omitted).

       Before a probate court may order an individual to receive involuntary mental health
treatment, it must find that the individual is a “person requiring treatment” under MCL
330.1401(1). MCL 330.1401(1) provides:

               As used in this chapter, “person requiring treatment” means (a), (b), or (c):

               (a) An individual who has mental illness, and who as a result of that mental
       illness can reasonably be expected within the near future to intentionally or
       unintentionally seriously physically injure himself, herself, or another individual,
       and who has engaged in an act or acts or made significant threats that are
       substantially supportive of the expectation.


                                                -2-
                (b) An individual who has mental illness, and who as a result of that mental
       illness is unable to attend to those of his or her basic physical needs such as food,
       clothing, or shelter that must be attended to in order for the individual to avoid
       serious harm in the near future, and who has demonstrated that inability by failing
       to attend to those basic physical needs.

              (c) An individual who has mental illness, whose judgment is so impaired by
       that mental illness, and whose lack of understanding of the need for treatment has
       caused him or her to demonstrate an unwillingness to voluntarily participate in or
       adhere to treatment that is necessary, on the basis of competent clinical opinion, to
       prevent a relapse or harmful deterioration of his or her condition, and presents a
       substantial risk of significant physical or mental harm to the individual or others.

“ ‘Mental illness’ means a substantial disorder of thought or mood that significantly impairs
judgment, behavior, capacity to recognize reality, or ability to cope with the ordinary demands of
life.” MCL 330.1400(g). “A judge . . . shall not find that an individual is a person requiring
treatment unless that fact has been established by clear and convincing evidence.” MCL 330.1465.

       Respondent first argues that the probate court abused its discretion by finding that
respondent was a person requiring treatment under MCL 330.1401(1)(b). However, the trial court
did not make this finding. The court’s order stated that respondent was a person requiring
treatment pursuant to MCL 330.1401(1)(a) and (c), and the box for subsection (b) was not checked.
Therefore, the probate court did not abuse its discretion because it did not make any findings
pursuant to MCL 330.1401(1)(b).

         Respondent next argues that the probate court abused its discretion by finding that she was
a person requiring treatment under MCL 330.1401(1)(c). However, the court’s finding was
supported by clear and convincing evidence. Respondent did not believe that she was mentally ill
and believed that treatment staff lied to her and fabricated her records. Although respondent
testified that she understood that she had been diagnosed with bipolarity, she attempted to
rationalize her paranoia rather than acknowledging her schizoaffective disorder. Respondent
repeatedly resisted treatment at the hospital, running away from an interview without warning,
stating that she believed her case managers and psychiatrist had “[tried] to play God” with her
case, and striking at hospital staff, while denying any altercations. Respondent had been
noncompliant with her medications in the past, which led her to act out and be discharged from
her adult foster care home. The evidence also showed that respondent’s condition substantially
deteriorated when she was not hospitalized. Respondent was discharged from her adult foster
home because of her paranoia and repeated altercations, became homeless because of her paranoia
regarding her ex-boyfriend, struck hospital staff, and attempted to destroy hospital property.
Therefore, clear and convincing evidence supported the probate court’s finding that respondent
had a mental illness that made her unwilling to voluntarily participate in necessary treatment to
prevent a relapse or harmful deterioration of her condition. Clear and convincing evidence also
supported the probate court’s finding that respondent posed a substantial risk of significant
physical or mental harm to herself and others. Respondent posed a substantial risk of significant
physical harm to herself because she told physicians that she wants to die and asked a psychiatrist
to kill her. She posed a substantial risk of significant physical harm to others because she had
repeated altercations with individuals at her adult foster care home and verbally and physically


                                                -3-
assaulted hospital staff. Therefore, clear and convincing evidence supported the probate court’s
finding that respondent was mentally ill and required treatment pursuant to MCL 330.1401(1)(c).

       Affirmed.



                                                           /s/ Cynthia Diane Stephens
                                                           /s/ Jane M. Beckering
                                                           /s/ Colleen A. O’Brien




                                              -4-